Name: Commission Decision No 421/79/ECSC of 28 February 1979 amending Decision No 3139/78/ECSC fixing minimum prices for hot-rolled wide strip, merchant bars and concrete reinforcing bars
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1979-03-01

 Avis juridique important|31979S0421Commission Decision No 421/79/ECSC of 28 February 1979 amending Decision No 3139/78/ECSC fixing minimum prices for hot-rolled wide strip, merchant bars and concrete reinforcing bars Official Journal L 050 , 01/03/1979 P. 0049 - 0049****( 1 ) OJ NO L 370 , 30 . 12 . 1978 , P . 79 . COMMISSION DECISION NO 421/79/ECSC OF 28 FEBRUARY 1979 AMENDING DECISION NO 3139/78/ECSC FIXING MINIMUM PRICES FOR HOT-ROLLED WIDE STRIP , MERCHANT BARS AND CONCRETE REINFORCING BARS THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 3139/78/ECSC OF 29 DECEMBER 1978 FIXING MINIMUM PRICES FOR HOT-ROLLED WIDE STRIP , MERCHANT BARS AND CONCRETE REINFORCING BARS ( 1 ), AND IN PARTICULAR ARTICLES 2 ( 5 ) AND 7 ( 2 ) THEREOF , WHEREAS THE COMMISSION HAS NOT BEEN ABLE TO COMPLETE ITS EXAMINATION OF REQUESTS SUBMITTED UNDER THE SAID ARTICLE 2 ( 5 ) OF DECISION NO 3139/78/ECSC BECAUSE OF A DELAY IN THE COMMUNICATION OF CERTAIN DATA ; WHEREAS IT IS THEREFORE NECESSARY TO POSTPONE UNTIL 1 APRIL 1979 THE DATE ON WHICH MINIMUM PRICES FOR DELIVERIES OF HOT-ROLLED WIDE STRIP TO INDEPENDENT UNDERTAKINGS FOR RE-ROLLING OR THE PRODUCTION OF TUBES AND COLD-ROLLED SECTIONS BECOME EFFECTIVE , HAS ADOPTED THIS DECISION : ARTICLE 1 IN THE FIRST SENTENCE OF ARTICLE 2 ( 5 ) OF DECISION NO 3139/78/ECSC , THE DATE ' 1 MARCH 1979 ' IS REPLACED BY ' 1 APRIL 1979 ' . ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DATE OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 FEBRUARY 1979 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION